5 //$9fe29-10943-185 Doc 4852 Filed 05/24/21- P| a,

@ Jorma Susrice haus Seloag Si Weesté inv

im NO Awe \Ss
WA tb a Pv (Eq
\

pganes AE Bey Sous

  
   

2NS to OU Ol AH
of Anois.

   
 
 

PATS |

 

nee PWAs SAS EB x
|owgZo nis = MoRE Pr You
OA” AAA PS. [NE Mey i or EVE “Thy NS

“ner They, oul 4 ONO heave Wrer&
blri|neen! Cit ure the AWK caw Caltute,
Unv-fortusan OWE of Ty 0S MmA4s Ss WAS
to J J oi) The ‘Boy Scouse . tt was (470
INO Twas | Yeres Dla. yr wes spy
AROS|a pili YohE , A subvrb of
cord ccnn bo i WOU) 6 oon
¢ DYn~L MEEIVYZS ar be ys OUrkw LAY of
Peapemal tel Avo Abo AT The Chunch,
Noienw Tne sRee7t, My Abuse srerren
dW IM SECOND Uist | dhav TLE Scour
/aaokEx THAD Me Tat 3 Yvitidry WAS
SVor PUT ob” CokkecTly . He TOOK. p1E -Pv
OAE oF The PRIVATE Acons 40 Sn7ReO
to UN ORES a) fOA; So LPHUO showec ive
20) 1o Tick Shy VF FV JROOER

       

of The eae zh | lr ao AP /IO7- Dror

QOS ALO A AD fer fee
“# VEKSONAL / E-VErTu iy ar

6 Blso bev \ Baheres ph) hts, by

We sx on py Chrtge Whe WAS
tes AYE SCOUT. HE sas probally

= h oc UT Hr he PIES . ef Y0EXS) gia

 
Case 20-10343-LSS Doc 4852 Filed 05/24/21 Page 2 of 4 (2)

? Hoe, WD aT THE TIME. HE Lu//
Ee ME Whe Se WE ow Capra

TAY Rs -~ GE worlo MAKE suReE TAT

FNepr with higd ps his TENT -
pL UT Etew Oescribe wWhAT he
bin ® we. The sO a PRT About
aes LAs en TRIED to UOT ZO

AAI bu tei Akceg ne te

1 CF — c “hey Ao YO Wer
What WAS Yo) 4 TAM et

has A, Viole aban ALOE Avy

sue 1\— 2 TOL bier he woulo ae
wie LOH mf Them. Ave what
1 woslo Ue Wink vf Me The Hef
eo WEAK foe Allowsia base te
|

Horne + even oe abalone”

Me B be atl oe ONE a ar hAVE
ihd €

ao o [; ny

(ke . Aso Cave a Td ®ona lus tow
ae eg Scoxy Lender Also tyurwen
“the (FZ SCOT ATO t AbUSER .

| 09 tKSous how Mtn s lhe
| emg a wee Dre! yonke. “/

| The oly Qetsov T tee FE hive
| et is OECACEE ey Clr | ple
| Ara OGh( /MA, TL worlo -evun

| jon Pus PIE) / = Jerry
@ to evo sie: Thewalins
|

for your-T) Me, ANON T pe Yo CBS nae

—Basnmags PAY for WHAT THe

 

| The

 
Case 20-10343-LSS Doc 4852 Filed 05/24/21 Page 3of4

@ Vora Lu.

 

sn

A
—
=o
7
“4
©

IUVAY 14d 4
09 ASLAN UINVE
Us iig

tan

84:6 WY 2 AYH 1202
 

Case 20-10343-LSS Doc 4852 Filed 05/24/21 Page 4 of

a oh “Bi & ue alee

PHOENIX AZ 852

 

£8 MAY 2021 PM4 = L

— “

J US] (Ce LAL Selben S\Weeste;w
BSA Sar HRC E

Y24 HnAkketT STREET

{SHG 4-soz49s Pater fd aye Neel esg elegy d ala
eH iugw Hewson
